Citation Nr: 1222144	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disorder manifested by chronic coughing and difficulty breathing (other than chronic cough with rhinitis), to include obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active duty from January 1954 to July 1974, to include service in the Republic of Vietnam from March 1966 to March 1967.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2006 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing is of record.

In May 2010, the Board remanded the claim for additional development and readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a disorder manifested by chronic coughing and difficulty breathing (other than chronic cough with rhinitis), to include OSA.


The Veteran contended that he suffered from a disorder manifested by chronic coughing and difficulty breathing incurred during active service.  Specifically, he claimed that in the months following his return from Vietnam in March 1967, he began experiencing a chronic cough and breathing problems which he attributed to exposure to Agent Orange.  He reported suffering from a chronic cough and difficulty breathing since service. 

Service treatment records contained numerous references to findings of sore throat, pharyngitis, headaches, upper respiratory infections, and sinusitis.  An August 1973 clinical record indicating that the Veteran suffered from intermittent headaches associated with a chronic non-productive cough and sinus drainage since relocating to Florida following his tour of duty in Vietnam. 

Post-service treatment records dated from 1983 to 2010 document complaints and treatment for reactive airway disease, post-nasal drip, emphysema, bronchitis, pharyngitis, and chronic rhinitis.  In a November 1983 private treatment record, the Veteran complained of a severe, persistent cough triggered by post-nasal drip that had been present since 1968.  A November 1983 chest X-ray showed an impression of localized emphysema in the middle lobe region.  A similar history of chronic respiratory problems was reported in 1997.  Additional private treatment records dated from 1991 to 2005 detailed findings for OSA, chronic perennial rhinitis, and persistent cough syndrome.  Private treatment records dated from 1997 to 1999 listed assessments of cough, likely due to a combination of reactive airways disease and postnasal drip.  VA treatment records dated in 2005 and 2006 revealed findings of mild restrictive process extrinsic to the lung parenchyma and mild to moderate restrictive disease by lung volumes with normal airflow. 

In a September 2010 VA respiratory disorders examination report, the Veteran complained of chronic cough that began in service in 1968.  He endorsed daily cough generally productive of clear sputum, dyspnea on exertion, and intermittent episodes of wheezing mainly at night as well as clear rhinorrhea.  He also reported a history of sleep apnea.  The examiner listed an assessment of chronic cough with dyspnea.  

In a December 2010 addendum, the examiner listed an assessment of chronic cough with dyspnea secondary to combination of reactive airway disease and chronic rhinitis with postnasal drip.  The examiner opined that the Veteran's chronic cough with symptoms of rhinitis had its onset in service, finding that it was at least as likely as not that the Veteran's chronic cough related to his postnasal drip and chronic rhinitis had its onset during or as a result of service.  It was further noted that reactive airway disease found on pulmonary function testing likely contributed to his chronic cough but that service treatment records were negative for documentation of reactive airway disease.    

In a June 2011 rating decision, the RO granted entitlement to service connection for chronic cough with rhinitis.  A noncompensable evaluation was assigned from August 18, 2005. 

In a May 2012 statement, the Veteran's representative asserted that the Veteran's claimed respiratory condition was directly related to his service-connected chronic cough with rhinitis.  He contended that the Veteran's conditions shared the same body system and it would be difficult for his service-connected condition not to affect his breathing and sleep patterns.  The representative also associated an abstract of a study from the National Center for Biotechnology Information (NCBI) concerning the rhinitis and sleep apnea.  It was indicated that there was a biologic basis for the mutual influences of rhinitis and OSA.

As an initial matter, the Veteran's representative submitted additional evidence to the Board in support of his claim in May 2012.  Additional new evidence associated with the record consists of medical treatise evidence and is pertinent to the Veteran's claim.  Unfortunately, the statement submitted by the representative did not include a waiver of agency of original jurisdiction review of this evidence.  As the Veteran has not waived agency of original jurisdiction consideration of the evidence submitted in May 2012, the case must be remanded for additional development.  38 C.F.R. § 20.1304(c) (2011). 


In this case, evidence of record reasonably raises a claim for service connection for OSA as part of the Veteran's claim for entitlement to service connection for a respiratory disorder manifested by chronic cough and difficulty breathing (other than chronic cough with rhinitis).  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has recharacterized the issue on appeal as entitlement to service connection for a disorder manifested by chronic coughing and difficulty breathing (other than chronic cough with rhinitis), to include OSA.  

However, the AOJ has never adjudicated whether service connection is warranted for the Veteran's claimed respiratory disorder, to include OSA, as secondary to his service-connected chronic cough and rhinitis.  The Board finds that the Veteran would be prejudiced if the Board were to address his claim without initial consideration of this theory of entitlement to service connection by the Agency of Original Jurisdiction (AOJ).  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).  As such, a remand of the Veteran's appeal is required to accord the AOJ an opportunity to consider whether service connection is warranted for the claimed respiratory disorder, including OSA, on a direct basis as well as secondary to service-connected chronic cough and rhinitis. 

In addition, in light of the cumulative record discussed above and the recent assertions of the Veteran and his representative that his claimed OSA is etiologically related to events during active service and/or secondary to his service-connected chronic cough and rhinitis, the AMC should obtain an additional VA medical opinion to clarify the nature and etiology of the Veteran's claimed respiratory disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file further reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Atlanta, Georgia; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated through June 2011, any additional records from that facility should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his claimed respiratory disorder since July 1974.  Of particular interest are VA clinical records pertaining to the Veteran's claimed respiratory disorder from the Atlanta VAMC for the period from June 2010 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA medical opinion to clarify the nature and etiology of his claimed respiratory disorder (other than chronic cough with rhinitis), to include OSA.  Prior to drafting the medical opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed respiratory disorder (other than chronic cough with rhinitis) is casually related to his periods of active service, to include presumed in-service herbicide exposure.  Specific consideration should be given to the Veteran's diagnosed OSA.

The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the diagnosed OSA was caused or aggravated by the Veteran's service-connected chronic cough with rhinitis.  If the examiner determines that there has been aggravation as a result of the chronic cough with rhinitis disability, the examiner should report the baseline level of severity of the claimed disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions of chronic cough since service and causal relationship between his claimed disorder and his service-connected respiratory disability or conceded in-service herbicide exposure as well as the findings in the post-service VA and private treatment records and September 2010 VA examination report with December 2010 addendum of record.  The abstract regarding rhinitis and sleep apnea, which was received in May 2012, must be considered and discussed within the context of the Veteran's condition.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the March 2012 SSOC as well as all pertinent theories of entitlement to service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



